DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restriction
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 C.F.R. § 1.499, Applicant is required, in reply to this Action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-6, directed to a method for preparing peptide fragments (i.e., a first method of making a first unclaimed product).

Group 2, claims 7-8, directed to a kit for preparing peptide fragments (i.e., a product).

Group 3, claims 9-12, directed to a method for preparing a protease (i.e., a method of making a second unclaimed product).

Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”)(PCT Rule 13.1).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 C.F.R. § 1.475(e).
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories (‘groups’):
(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Where such a combination of categories of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  
Otherwise, unity of invention might not be present.  See 37 C.F.R. § 1.475(c).
The inventions listed as Groups 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 
Thus, the shared technical features of claim 7 are not special technical features and as such, the claims lack unity.  The expression “special technical features” as defined in Rule 13.2 means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In light of the above, Applicant is advised that the reply to this requirement, in order to be complete, must include (i) an election of an invention (i.e., Applicant is to elect a single group from Groups 1, 2 or 3) to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions have unity of invention (37 C.F.R. § 1.475(a)), Applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).
The Examiner has required restriction between product and process claims.  Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a non-elected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
During a telephone conversation on 9/8/2021 with Applicant’s representative, Mr. John M. Bird, a provisional election was made, with traverse, to prosecute Group 1, claims 1-6, directed to method for preparing peptide fragments.
Affirmation of this election must be made by Applicant in replying to this Office Action.  
In light of the above, claims 7-12 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  

Formal Matters
Applicant’s preliminary amendment of claims 7 and 9, as originally filed on 2/1/2019, are pending.  Claims 1-12 are pending.  As indicated above, claims 7-12 are withdrawn from further consideration at this time.  Claims 1-6 have been examined on the merits.
Claim Rejection - 35 U.S.C. §§ 102 and 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 

Claims 1-6 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by Shimada et al. (WO 2015/033479 3/12/2015; English translation; cited in the IDS dated 2/1/2019; See also English equivalent US.PGPUB 2016/0252522; cited in the IDS dated 10/7/2021) as evidenced by Promega Technical Bulletin (Product V5280 Trypsin Gold, Mass Spectrometry Grade, pp. 1-6; 5/2004; cited in the IDS dated 10/7/2021; “Promega”), or, in the alternative, under 35 U.S.C. § 103 as obvious over Shimada, further in view of Promega.
Regarding claim 1, Shimada teaches a method for preparing a peptide fragment in which a protein is digested with a protease (paragraph 20; claims 1-10).  Shimada teaches a digestion step in which a porous body in which a substrate protein to be cut is immobilized in a pore and fine particles (i.e., microparticles) in which the protease is immobilized on the surface are brought into contact with each other in a liquid (paragraph 20; claims 1-10).  
Shimada also teaches that when the substrate protein is an antibody, it is preferable that trypsin is used alone where the Fab domain is selectively protease digested by using trypsin, and the protease digestion of the Fc domain tends to be suppressed (paragraph 26; claims 1-10).  
A protein such as an antibody can be protease-digested selectively by a simple method, and a peptide fragment can be obtained (paragraph 31; claims 1-10).  When applied to an antibody, the digestion of the Fc region of the antibody is suppressed, a Fab region containing the complementarity determining region (CDR) is selectively protease-
Shimada teaches that the protease (e.g., trypsin) recognizes the amino acid sequence of the substrate protein and selectively cuts the substrate protein immobilized in the pores of the porous body at a specific amino acid sequence site to obtain a peptide fragment (paragraphs 54, 55 and 58; claims 1-10).  Shimada also teaches that when the peptide fragment of the substrate protein after the digestion of the protease is subjected to mass spectrometry as a measurement material, it is preferable to use a protease having less self-digestion (i.e., autolysis) and high selectivity of a cutting sequence (paragraph 56).  Shimada teaches that trypsin is particularly preferably used since trypsin has a small molecular diameter and an active site exists in the molecule, where the region where the active site can access the substrate protein is limited and the position selectivity of the protease digestion can be enhanced (paragraph 58).
Regarding claims 1 and 3, Shimada teaches when a commercially available protease is used, it is preferable to use a protease of mass spectrometry grade and sequence determination (sequence) grade (paragraph 56).  Shimada further teaches that it is known that a native trypsin derived from a living body generates pseudo trypsin that exhibits chymotrypsin-like activity by autolysis, so that the specificity of the cutting site is low (paragraph 56).  As a mass spectrometry grade, one having increased resistance to autolysis by reducing the lysine residue of trypsin is commercially available as a mass spectrometry grade (paragraph 56).  Although it is noted that the Shimada English machine translation teaches that the lysines within trypsin are reduced, it is additionally 
Regarding claim 4, Shimada also teaches that the particle diameter of the fine particles is preferably larger than the average pore diameter of the porous body (paragraph 20; claims 1-10).  
Regarding claim 5, Shimada teaches that the porous body (e.g., activated carbon, a porous film, porous resin beads, metal particles, and the like) is not limited as long as it has a large number of pores, where the average pore diameter of the porous body is preferably about 30-150 nm but can be within a range of 10-500 nm (paragraphs 26, 44, 45 and 50; claims 1-10).  
Shimada also teaches that the fine particle (i.e., microparticle) shape is not particularly limited, but spherical fine particles are preferable from the viewpoint of uniforming the access of the protease to the pores of the porous body (paragraph 61).  As long as the fine particles can fix the protease to the surface, the material is not particularly limited (paragraph 61).  When the average pore diameter of the porous body is about 30-150 nm, the average particle diameter of the fine particles (i.e., microparticle) is preferably 100 nm or more, and more preferably 150 nm or more (paragraphs 26 and 61; claims 1-10).  When the substrate protein is an antibody and the average pore diameter of the porous body is about 50 nm to 100 nm, the average particle diameter of 
Regarding claims 1 and 6, Shimada teaches that linker molecules which interact specifically with the substrate protein are immobilized in the pores of the porous body (paragraph 23; claims 1-10).  The substrate protein is immobilized in the pores of the porous body via a linker molecule, where the linker molecule when the substrate protein is an antibody is protein G or protein A (paragraphs 23, 47 and 48).  Since these linker molecules bind specifically to the Fc region of the antibody, the Fc region of the antibody is fixed to the porous body, and the Fab region is positioned near the surface layer of the pore, where Fab region of the antibody can be selectively protease-digested (paragraphs 23, 47 and 48).  
Regarding claim 2 and 3, as noted, Shimada teaches that trypsin is particularly preferably used and that the trypsin used in the experimental examples was sequence grade trypsin from the Promega Corporation (paragraphs 58 and 91; claims 1 and 9).  Additionally, Shimada teaches that mass spectrometry grade trypsin is chemically modified (dimethylated) and is commercially available (paragraph 56).
As evidenced by Promega, Trypsin Gold, Mass Spectrometry Grade, has been manufactured to provide maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion (page 2, Description section, paragraph 3).  Promega also provides evidence that the specificity of the purified trypsin is further 
Therefore, in light of the above, Shimada anticipates claims 1-6.
In the alternative, in case if the trypsin in Shimada is not a commercially available trypsin that is a chemically modified trypsin where the modifications include dimethylation of lysine residues and chymotrypsin inactivation by TPCK, Promega teaches that the stringent specificity of trypsin is essential for protein identification (page 2, Description section, paragraph 2).  Promega also teaches that native trypsin is subject to autolysis, generating pseudotrypsin, which exhibits a broadened specificity including a chymotrypsin-like activity (page 2, Description section, paragraph 2).  Such autolysis products, present in a trypsin preparation, would result in additional peptide fragments that could interfere with database analysis of the mass of fragments detected by mass spectrometry (page 2, Description section, paragraph 2).
Promega teaches that Trypsin Gold, Mass Spectrometry Grade, has been manufactured to provide maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion (page 2, Description section, paragraph 3).  Promega also teaches that the specificity of the purified trypsin is further improved by TPCK (i.e., N-tosyl-L-phenylalanine chloromethyl ketone) treatment, which inactivates 
Further, Promega teaches that Trypsin Gold, Mass Spectrometry Grade, has extremely high specific activity, where modified trypsin is maximally active in the range of pH 7–9, reversibly inactivated at pH <4, and is resistant to mild denaturing conditions (e.g., 0.1% SDS, 1M urea or 10% acetonitrile), while retaining 50% of its activity in 2M guanidine HCl (page 2, Description section, paragraph 4).  
A person of ordinary skill in the art would have been motivated to substitute the commercially available mass spectrometry grade trypsin of Promega for the trypsin in Shimada since Shimada teaches a method for preparing a peptide fragment in which an antibody is digested with trypsin (mass spectrometry or sequence grade), while Promega teaches that stringent specificity of trypsin is essential for protein identification and that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion, and specificity of the purified trypsin is further improved by TPCK treatment.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the commercially available mass spectrometry grade trypsin of Promega for the trypsin in Shimada since in doing so would be an advantage to the Shimada method by providing a high quality mass spectrometry grade modified trypsin since Promega teaches that Trypsin Gold, Mass Spectrometry Grade, provides maximum 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, in view of the above, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) 

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,338,039, taken in view of Promega Technical Bulletin (Product V5280 Trypsin Gold, Mass Spectrometry Grade, pp. 1-6; 5/2004; cited in the IDS dated 10/7/2021; “Promega”).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Claim 1 of the instant invention is directed to a method for preparing peptide fragments, where the method comprises bringing an antibody, which includes a Fc domain immobilized in pores of a porous body, into contact with protease immobilized on surfaces of microparticles, to site-specifically cleave Fab domains of the antibody with the protease, where the protease is animal-derived trypsin, which has chymotrypsin mixed therein, and the chymotrypsin is inactivated, and an amino group in a lysine residue of the trypsin is chemically modified.

Dependent claim 4 is directed to where the average particle diameter of the microparticles is larger than an average pore diameter of the porous body.
Dependent claim 5 is directed to where the average pore diameter of the porous body is within the range between 30 and 150 nm, and an average particle diameter of the microparticles is 100 nm or larger.
U.S. Patent No. 10,338,039 claim 1 is directed to a method of detecting a monoclonal antibody that comprises bringing into contact in a liquid a porous body having pores in which a monoclonal antibody is immobilized and nanoparticles on which a protease is immobilized such that a selective proteolysis of the monoclonal antibody occurs, and detecting a peptide fragment by multiple reaction monitoring under conditions described (mass spectrometry table data for trastuzumab) using liquid chromatography-mass spectrometry,  wherein the porous body has an average pore diameter in a range of 10 nm-200 nm, the nanoparticles have an average particle size in a range of 50 nm-500 nm, provided that the average particle size of the nanoparticles is larger than the average pore diameter of the porous body, the monoclonal antibody is trastuzumab or trastuzumab-DM1, and the peptide fragment includes the amino acid sequence of SEQ ID No: 1, 3, 6 and/or 7.  In view of the contact between the monoclonal antibody and the protease, U.S. Patent No. 10,338,039 claim 1 reads on instant claims 1, 4 and 5.
U.S. Patent No. 10,338,039 claim 2 is directed to a method of detecting a monoclonal antibody that comprises  bringing into contact in a liquid a porous body having 
U.S. Patent No. 10,338,039 claim 3 is directed to a method of detecting a monoclonal antibody, comprising: bringing into contact in a liquid a porous body having pores in which a monoclonal antibody is immobilized and nanoparticles on which a protease is immobilized such that a selective proteolysis of the monoclonal antibody occurs; and detecting a peptide fragment by multiple reaction monitoring under conditions described (mass spectrometry table data for rituximab) using liquid chromatography-mass spectrometry, wherein the porous body has an average pore diameter in a range of 10 nm-200 nm, the nanoparticles have an average particle size in a range of 50 nm-500 nm, provided that the average particle size of the nanoparticles is larger than the average pore diameter of the porous body, the monoclonal antibody is rituximab, and the peptide fragment includes the amino acid sequence of SEQ ID No: 13, 15 and/or 16.  In 
It is noted that claims 1-3 of U.S. Patent No. 10,338,039 are species claims to instant claim 1 since U.S. Patent No. 10,338,039 claims 1-3 are directed to a narrower limitation of an additional detection step via mass spectrometry, where the monoclonal antibody is trastuzumab (bevacizumab and rituximab for U.S. Patent No. 10,338,039 claims 2 and 3) and detected peptide fragments are trastuzumab-based (bevacizumab-based and rituximab-based, respectively) amino acid sequences, while the instant Application claim 1 is to a generic antibody.  
Therefore, in light of the above, the limitations within claims 1-3 of U.S. Patent No. 10,338,039 are narrower in comparison to the limitations of instant claim 1; thereby claims 1-3 of U.S. Patent No. 10,338,039 are species and anticipate instant claim 1. 
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
In light of the above and in view of instant claim 1, U.S. Patent No. 10,338,039 claims 1-3 do not claim that the protease is animal-derived trypsin that has chymotrypsin mixed therein, the chymotrypsin is inactivated, and an amino group in a lysine residue of the trypsin is chemically modified.  Further with regard to instant claims 2 and 3, U.S. Patent No. 10,338,039 claims 1-3 do not claim the chemical modifications of trypsin, where chymotrypsin is inactivated by N-tosyl-L-phenylalanine chloromethyl ketone and the amino group in the lysine residue of trypsin is dimethylated.

Promega teaches that Promega Trypsin Gold, Mass Spectrometry Grade, has been manufactured to provide maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion (page 2, Description section, paragraph 3).  Promega also teaches that the specificity of the purified trypsin is further improved by TPCK (i.e., N-tosyl-L-phenylalanine chloromethyl ketone) treatment, which inactivates chymotrypsin, where the treated trypsin is then purified by affinity chromatography and lyophilized to yield Trypsin Gold, Mass Spectrometry Grade (page 2, Description section, paragraph 3).  
Further, Promega teaches that Trypsin Gold, Mass Spectrometry Grade, has extremely high specific activity, where modified trypsin is maximally active in the range of pH 7–9, reversibly inactivated at pH <4, and is resistant to mild denaturing conditions (e.g., 0.1% SDS, 1M urea or 10% acetonitrile), while retaining 50% of its activity in 2M guanidine HCl (page 2, Description section, paragraph 4).  
A person of ordinary skill in the art would have been motivated to substitute the commercially available mass spectrometry grade trypsin of Promega for the protease 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the commercially available mass spectrometry grade trypsin of Promega for the protease in U.S. Patent No. 10,338,039 claims 1-3 since in doing so would be an advantage to the U.S. Patent No. 10,338,039 claims 1-3 methods by providing a high quality mass spectrometry grade modified trypsin (protease) since Promega teaches that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity and a highly active and stable trypsin molecule for preparing peptide fragments for subsequent mass spectrometry identification and characterization.
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 1-5 of the instant Application encompass and/or are encompassed by U.S. Patent No. 10,338,039 claims 1-3, taken in view of Promega.

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,209,392, taken in view of Promega.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

U.S. Patent No. 11,209,392 claim 1 is directed to a method for detecting a monoclonal antibody in a sample, where the method comprises (a) a step of capturing and immobilizing, in pores of a porous body, the monoclonal antibody in the sample, (b) a step of performing selective protease digestion of the monoclonal antibody for 30 min or longer by contacting the porous body having the monoclonal antibody immobilized thereon with nanoparticles having a protease immobilized thereon, and (c) a step of detecting a peptide fragment obtained by the selective protease digestion, using liquid chromatography mass spectrometry (LC-MS), where step (b) is carried out under stirring condition for 10 seconds to 5 minutes in an initial reaction stage, and then under static condition.
In view of the contact between the monoclonal antibody and the protease, U.S. Patent No. 11,209,392 claim 1 reads on instant claim 1.
It is noted that claim 1 of U.S. Patent No. 11,209,392 is a species claim to instant claim 1 since U.S. Patent No. 11,209,392 claim 1 is directed to narrower limitations of additional steps of capturing and immobilizing the monoclonal antibody in pores, and the detection of peptide fragments via mass spectrometry.  
Therefore, in light of the above, the limitations within claim 1 of U.S. Patent No. 11,209,392 are narrower in comparison to the limitations of instant claim 1; thereby claim 1 of U.S. Patent No. 11,209,392 is species and anticipates instant claim 1 (see the above rejection regarding paragraphs concerning MPEP § 2132.02). 

The teachings of Promega in the above rejection is expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to substitute the commercially available mass spectrometry grade trypsin of Promega for the protease within U.S. Patent No. 11,209,392 claim 1 since U.S. Patent No. 11,209,392 claim 1 teaches a method where an antibody is digested with a protease, while Promega teaches that stringent specificity of trypsin (a protease) is essential for protein identification and that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion, and specificity of the purified trypsin is further improved by TPCK treatment.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the commercially available mass spectrometry grade trypsin of Promega for the protease in U.S. Patent No. 11,209,392 claim 1 since in doing so would be an advantage to the Patent No. 11,209,392 claim 1 method by providing a high quality mass spectrometry grade modified trypsin (protease) since Promega teaches that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity and a highly active and 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 1-3 of the instant Application encompass and/or are encompassed by Patent No. 11,209,392 claim 1, taken in view of Promega.

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 8-21 of U.S. Patent No. 11,022,616, taken in view of Promega.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The teachings of claims 1-5 from the instant Application, discussed in the above rejection, are expressly incorporated herein. 
U.S. Patent No. 11,022,616 claim 1 is directed to a method of proteolyzing a protein that comprises immobilizing a protein in at least one pore of a porous body, and contacting the protein immobilized in the pore and a protease immobilized on a solid surface such that the protease selectively accesses a site of the protein and proteolyzes the protein at the site.  In view of the contact between the protein and the protease, U.S. Patent No. 11,022,616 claim 1 reads on instant claim 1.
Dependent claim 2 is directed to where the solid surface is a surface of at least one particle, which reads on instant claim 1. 
Dependent claim 3 is directed to where the at least one pore is a plurality of pores, the at least one particle is a plurality of particles, and the plurality of particles has an 
Dependent claim 4 is directed to where the contacting is performed in a liquid, which reads on instant claim 1. 
Dependent claim 8-13 is directed to where the protein is an antibody, a monoclonal antibody, and aspects of the antibody, which reads on instant claim 1.
Dependent claims 14 and 15 are directed to where the protease is trypsin, which reads on instant claim 1.
Dependent claims 16-21 is directed to where the average particle diameter of the particles is 100 nm or greater and the average pore diameter of the pores is in a range of from 30 nm to 150 nm, provided that the average particle diameter is larger than the average pore diameter, as well as particle size diameter ranges and pore sizes, which reads on instant claim 1, 4 and 5.
In view of instant claim 1, U.S. Patent No. 11,022,616 claim 1 does not claim that the protease is animal-derived trypsin that has chymotrypsin mixed therein, the chymotrypsin is inactivated, and an amino group in a lysine residue of the trypsin is chemically modified.  Further with regard to instant claims 2 and 3, U.S. Patent No. 11,022,616 claim 1 does not claim the chemical modifications of trypsin, where chymotrypsin is inactivated by N-tosyl-L-phenylalanine chloromethyl ketone and the amino group in the lysine residue of trypsin is dimethylated.
The teachings of Promega in the above rejection is expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to substitute the commercially available mass spectrometry grade trypsin of Promega for the protease 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the commercially available mass spectrometry grade trypsin of Promega for the protease in U.S. Patent No. 11,022,616 claim 1 since in doing so would be an advantage to the Patent No. 11,022,616 claim 1 method by providing a high quality mass spectrometry grade modified trypsin (protease) since Promega teaches that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity and a highly active and stable trypsin molecule for preparing peptide fragments for subsequent mass spectrometry identification and characterization.
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 1-5 of the instant Application encompass and/or are encompassed by Patent No. 11,022,616 claims 1-4 and 8-21, taken in view of Promega.

Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7-10 of co-pending Application No. 16/624,193, taken in view of Promega Technical Bulletin (Product V5280 Trypsin Gold, Mass Spectrometry Grade, pp. 1-6; 5/2004; cited in the IDS dated 10/7/2021; “Promega”).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The teachings of claims 1-5 from the instant Application, discussed in the above rejection, are expressly incorporated herein. 
Co-pending Application No. 16/624,193 claim 7 is directed to a method for evaluation of effectiveness of a monoclonal antibody as an antibody pharmaceutical administered to a subject that comprises performing selective protease digestion of a monoclonal antibody by bringing a porous body having the monoclonal antibody in a biological sample derived from the subject immobilized in pores thereof into contact with nanoparticles having the protease immobilized thereon to in a liquid, calculating concentration of the monoclonal antibody in the biological sample by detecting a peptide fragment resulting from the digestion by liquid chromatography mass spectrometry (LC-MS), and determining, based on the calculated concentration of the monoclonal antibody, the presence or absence and/or degree of influence on calculation result exhibited by existence of an antibody specifically binding to the monoclonal antibody, which reads on instant claim 1.
Dependent claims 8 and 9 are directed to specific monoclonal antibodies with a peptide fragment having the amino acid sequence represented by specific SEQ ID Nos. are detected.
Co-pending Application No. 16/624,193 claim 10 is directed to a method that comprises administering a monoclonal antibody as an antibody pharmaceutical to a subject; performing selective protease digestion of a monoclonal antibody by bringing a porous body having the monoclonal antibody in a biological sample derived from the test 
It is noted that claims 7-10 of co-pending Application No. 16/624,193 are species claims to instant claim 1 since co-pending Application No. 16/624,193 claims 7-10 are directed to narrower limitations of protease digestion of biological samples, detection steps via LC-MS, determination steps, and specific monoclonal antibodies (trastuzumab and bevacizumab) and detected peptide fragments that are trastuzumab-based  and bevacizumab-based amino acid sequences, while the instant Application claim 1 is to a generic antibody.  
Therefore, in light of the above, the limitations within claims 7-10 of co-pending Application No. 16/624,193 are narrower in comparison to the limitations of instant claim 1; thereby claims 7-10 of co-pending Application No. 16/624,193 are species and 
In light of the above and in view of instant claim 1, co-pending Application No. 16/624,193 claims 7 and 10 do not claim that the protease is animal-derived trypsin that has chymotrypsin mixed therein, the chymotrypsin is inactivated, and an amino group in a lysine residue of the trypsin is chemically modified.  Further with regard to instant claims 2 and 3, co-pending Application No. 16/624,193 claims 7 and 10 do not claim the chemical modifications of trypsin, where chymotrypsin is inactivated by N-tosyl-L-phenylalanine chloromethyl ketone and the amino group in the lysine residue of trypsin is dimethylated.
The teachings of Promega in the above rejection is expressly incorporated herein.
A person of ordinary skill in the art would have been motivated to substitute the commercially available mass spectrometry grade trypsin of Promega for the protease within co-pending Application No. 16/624,193 claims 7 and 10 since co-pending Application No. 16/624,193 claims 7 and 10  teach methods where an antibody is digested with a protease, while Promega teaches that stringent specificity of trypsin (a protease) is essential for protein identification and that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion, and specificity of the purified trypsin is further improved by TPCK treatment.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the commercially available mass spectrometry grade trypsin of Promega for the protease in co-pending Application No. 16/624,193 claims 7 and 10 since 
Therefore, in light of the above, the instant claims are obvious to a person of ordinary skill at the time the invention was made.  
Accordingly, claims 1-3 of the instant Application encompass and/or are encompassed by co-pending Application No. 16/624,193 claims 7-10, taken in view of Promega.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 4-6 and 10-23 of co-pending Application No. 17/231,141, taken in view of Promega.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The teachings of claims 1-5 from the instant Application, discussed in the above rejection, are expressly incorporated herein. 
Co-pending Application No. 17/231,141 claim 1 is directed to an analytical method that comprises proteolyzing a protein in a sample such that a peptide fragment is produced, and identifying or quantifying the peptide fragment in the sample by mass spectrometry, where the proteolyzing includes immobilizing the protein in at least one 
Dependent claim 4 is directed to where the solid surface is a surface of at least one particle, which reads on instant claim 1. 
Dependent claim 5 is directed to where the at least one pore is a plurality of pores, the at least one particle is a plurality of particles, and the plurality of particles has an average particle diameter larger than an average pore diameter of the plurality of pores, which reads on instant claim 1.
Dependent claim 6 is directed to where the contacting is performed in a liquid, which reads on instant claim 1. 
Dependent claim 10-15 is directed to where the protein is an antibody, a monoclonal antibody, and aspects of the antibody, which reads on instant claim 1.
Dependent claims 16 and 17 are directed to where the protease is trypsin, which reads on instant claim 1.
Dependent claims 18-23 is directed to where the average particle diameter of the particles is 100 nm or greater and the average pore diameter of the pores is in a range of from 30 nm to 150 nm, provided that the average particle diameter is larger than the average pore diameter, as well as particle size diameter ranges and pore sizes, which reads on instant claim 1, 4 and 5.
In light of the above and in view of instant claim 1, co-pending Application No. 17/231,141 claim 1 does not claim that the protease is animal-derived trypsin that has chymotrypsin mixed therein, the chymotrypsin is inactivated, and an amino group in a 
The teachings of Promega in the above rejection is expressly incorporated herein.  
A person of ordinary skill in the art would have been motivated to substitute the commercially available mass spectrometry grade trypsin of Promega for the protease within co-pending Application No. 17/231,141 claim 1 since co-pending Application No. 17/231,141 claim 1 teaches a method where an antibody is digested with a protease, while Promega teaches that stringent specificity of trypsin (a protease) is essential for protein identification and that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity, where lysine residues in the porcine trypsin have been modified by reductive methylation, yielding a highly active and stable molecule that is extremely resistant to autolytic digestion, and specificity of the purified trypsin is further improved by TPCK treatment.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the commercially available mass spectrometry grade trypsin of Promega for the protease in co-pending Application No. 17/231,141 claim 1 since in doing so would be an advantage to the co-pending Application No. 17/231,141 claim 1 method by providing a high quality mass spectrometry grade modified trypsin (protease) since Promega teaches that Trypsin Gold, Mass Spectrometry Grade, provides maximum specificity and a highly active and stable trypsin molecule for preparing peptide fragments for subsequent mass spectrometry identification and characterization.

Accordingly, claims 1-5 of the instant Application encompass and/or are encompassed by co-pending Application No. 17/231,141 claims 1, 4-6 and 10-23, taken in view of Promega.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631